Title: To Benjamin Franklin from Noble Wimberly Jones, 18 March 1772
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear sir
Savannah March: 18. 1772
Emboldened by the universal good Character of the bearer of this, Mr. William Stephens an Attorney at Law, a Native of the province (Grandson of a gentleman of the same name a former President of the Council here in the Trustees time) I make free to trouble you with this and to Introduce him to your kindness, which I trust your goodness and regard for every worthy Man to excuse me for. Writs being Issued we have Elections going forward, Some over but whether they will be permitted to do business with any degree of honour to themselves cannot tell; in case they do you’l no doubt hear from them, if not I shall again make free to trouble you in the Meantime a line will highly Oblige Sir With respect Your Most Obedient And very humble Servant:
N W Jones
 
Addressed: To / Benjamin Franklin Esqr. / Provincial Agent / for the Province of Georgia / London / per favour of / Willm Stephens Esqr
